Case 1:21-cv-00580-DDD-NYW Document 43 Filed 08/13/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 2021cv580-DDD

  JOHN DOE,

          Plaintiff,

  v.

  REGIS UNIVERSITY, a Colorado non-profit corporation;
  REGIS UNIVERSITY BOARD OF TRUSTEES; and
  FATHER PRESIDENT JOHN P. FITZGIBBONS, S.J,. in his official capacity as President of
  Regis University,

        Defendants.
  ______________________________________________________________________________

                           MOTION FOR WITHDRAWAL
  ______________________________________________________________________________

          ANAHITA D. SOTOOHI of the law firm of SGR, LLC, hereby files this Motion for

  Withdrawal as counsel of record for Defendants pursuant to D.C.COLO.LAttyR 5(b) and states as

  follows:

                                           CONFERRAL

          This Motion is exempt from the Duty to Confer pursuant to D.C.COLO.LCivR 7.1(b)(4).

                                           DISCUSSION

          1.      Pursuant to D.C.COLOLAttyR 5(b), this pleading will be served on Defendants at

  the time of its filing.

          2.      Ms. Sotoohi has served as counsel of record for the Defendants since May 7, 2021.

  Ms. Sotoohi has recently resigned her employment with SGR, LLC. As such, Ms. Sotoohi’s
Case 1:21-cv-00580-DDD-NYW Document 43 Filed 08/13/21 USDC Colorado Page 2 of 3




  resignation requires her withdrawal as counsel with her cases pending before this Court in which

  she has entered an appearance as counsel of record.

         3.      Courtney B. Kramer of SGR, LLC, will continue to represent Defendants. Thus,

  Defendants will continue to have proper representation.

         4.      Given the fact that Defendants will continue to be represented by other attorneys

  associated with SGR, LLC, none of the parties will be prejudiced by the withdrawal of Ms.

  Sotoohi, and no delay to this litigation will be caused by granting this Motion. For these reasons,

  undersigned counsel has shown good cause for her withdrawal.

                 WHEREFORE, having demonstrated good cause, undersigned counsel, Anahita

  D. Sotoohi, respectfully requests that this Court enter an Order permitting her withdrawal as

  counsel of record for Defendants.

                                               Respectfully submitted,



                                               s/ Anahita D. Sotoohi
                                               Anahita D. Sotoohi
                                               SGR, LLC
                                               3900 East Mexico Avenue, Suite 700
                                               Denver, Colorado 80210
                                               Telephone: 303-320-0509
                                               Email: asotoohi@sgrllc.com

                                               Counsel for Defendants




                                                  2
Case 1:21-cv-00580-DDD-NYW Document 43 Filed 08/13/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of August, 2021, I electronically filed a true
  and correct copy of the above and foregoing with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following email addresses:

  Lawrence S. Mertes
  Lawrence S. Mertes, P.C.
  1325 Dry Creek Drive, Suite 201
  Longmont, CO 80503
  Attorney for Plaintiff


                                            s/ Lisa Gilbert
                                            Legal Secretary




                                               3
